Title: To James Madison from Louis B. de Niroth, 15 January 1813 (Abstract)
From: Niroth, Louis B. de
To: Madison, James


15 January 1813, Washington. “I repaired to the seat of government about four months ago and laid before the proper departments [a] project, which my long experience had suggested, and which could not, I am convinced, fail of producing the most important advantages, even to the saving of millions of dollars, and, what is of still greater importance, the preservation of thousands of lives.” Delays have protracted his stay, causing him to incur debts and to suffer the seizure of his “cloths desk and papers.” Requests “a grant or … a loan” so that he can regain possession of his papers, proceed to Philadelphia, and make arrangements to repay his debts.
